DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 08/07/2021.  Claim(s) 1, 4-8, 10-12, 14, 16, and 19-21 are presently pending.  Claim(s) 1, 4, 6-8, 14, 16, 19 and 21 is/are amended.  Claim(s) 2-3, 9, 13, 15, and 17-18 is/have been cancelled.  

Response to Arguments
Regarding the rejection of claim(s) 1, 4, 6, 14, 16, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Skaare (US Pat. Pub. No. 2011/0316277) in view of ControlGuru (“Integral Action and Control”), of claims 5 and 20 under 35 U.S.C. 103 as being unpatentable over Skaare in view of ControlGuru and Agarwal (US Pat. Pub. No. 2014/0003936 A1), of claims 7-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Skaare in view of ControlGuru and Hammerum (WO 2101/060772 A2), and of claim 12 under 35 U.S.C. 103 as being unpatentable over Skaare in view of ControlGuru and Van der Temple (“Wind Turbine Structural Dynamics – A Review of the Principles for Modern Power Generation, Onshore and Offshore”, Journal of Wind Engineering, Vol. 26, No. 4), the applicant(s) argues that these references, separately or combined, do not teach that the collective pitch reference is determined additionally based on a sensor value, as required by the amended claims 1, 14, and 16.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 4-8, 10-12, 14, 16, and 19-21 under 35 USC 103 as being unpatentable over Skaare in view of ControlGuru and Caponetti ‘057 (US Pat. Pub. No. 2016/0377057 A1), wherein Caponetti ‘057 is relied 
The applicant also argues that these references, separately or combined, do not teach filtering the acceleration signal, using at least on of an anti-aliasing filter and a band pass filter, prior to integrating the acceleration signal, as required by the amended claim 7.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 7-8 and 10 under 35 USC 103 as being unpatentable over Skaare in view of ControlGuru, Hammerum (WO 2010/060772 A2), and Drossel (US Pat. Pub. No. 2012/0056427 A1), wherein Drossel is relied upon to teach the newly added limitation.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 14, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skaare (US Pat. Pub. No. 2011/0316277) in view of ControlGuru (“Integral Action and Control”) and Caponetti ‘057 (US Pat. Pub. No. 2016/0377057 A1).
Regarding claim 1, Skaare discloses (Fig. 5a) a method of controlling a wind turbine, the wind turbine comprising a tower structure ([0050]) supporting a nacelle ([0055]) and a rotor ([0050]) with 
    PNG
    media_image1.png
    598
    911
    media_image1.png
    Greyscale
modified for damping, as per [0034] and [0064]; see also [0053] and [0064]); and applying a resulting 
Skaare fails to teach explicitly that the method comprises obtaining a position signal indicative of a position of the nacelle; determining a first pitch signal based on the position signal multiplied by a gain, the first pitch signal being determined to reduce nacelle vibration; and the resulting pitch signal being a sum of the collective pitch reference, the first pitch signal, and the second pitch signal. Skaare also fails to explicitly teach that the collective pitch reference is determined based on a sensor value in addition to rotor speed.
ControlGuru exhibits a PI control algorithm for a PI controller that is implemented in the same domain as the measured input signal (normal time domain rather than frequency domain)(pg. 1, ln 14-22).  Here, the controller output “CO” is expressed in terms of mathematical operations performed on the input signal “e(t)”, which is acquired directly from a measured variable (PV) (pg. 1, ln 14-22).  As can be seen, the PI control algorithm, as embodied in a controller, creates an output signal CO that is a sum of a first signal, which is the input signal multiplied by a gain (Kc), and a second signal, which is the integral of the input signal multiplied by a gain (Kc/Ti), and a biasing constant (CObias).   
Because both Skaare and ControlGuru describe a PI controllers, and since Skaare teaches that any means, function, or process may be employed in implementing the PI control process to produce the damping signal output of the controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the “Active Damping” PI controller of Skaare by replacing the transfer function control process of Skaare with the PI control algorithm of ControlGuru, because it is well known in the art to implement PI control in in this manner, as described in ControlGuru (pg. 1, ln 8-22), rather than using transfer functions.  When applied to the PI controller of Skaare, it is clear that the nacelle velocity will take the place of e(t) in the algorithm, and the resulting damping signal outputted by the “Active Damping” PI controller will then be the sum a first pitch signal, which is the input nacelle velocity signal multiplied by a gain (Kc), and a second pitch signal, which is the integral of the nacelle velocity input signal (equivalent to a nacelle position signal, see in re Hammerum below for example) multiplied by a gain (Kc/Ti).  As such, Skaare as modified by ControlGuru exhibits the method steps of obtaining a position signal indicative of a position of the nacelle (the integral of nacelle velocity term in the control algorithm of ControlGuru); determining a first pitch signal based on the position signal multiplied by a gain (this term is multiplied by a gain to form the first pitch signal in the control algorithm of ControlGuru), the first pitch signal being determined to reduce nacelle vibration (since the first pitch signal sums with the second pitch signal to form the damper signal of Skaare); determining a second pitch signal based on the velocity signal (the nacelle velocity signal multiplied by a gain in the control algorithm of ControlGuru), the second pitch signal being determined to reduce nacelle vibration (see above note); and the resulting pitch signal being a sum of the collective pitch reference, the first pitch signal, and the second pitch signal (since the damping signal outputted from the “Active Damping” PI controller is the sum of the first pitch signal and second pitch signal).
Caponetti ‘057 exhibits a method of controlling a wind turbine in order to reduce fore-aft oscillations of the wind turbine tower by controlling pitch-adjustable rotor blades according to a method 
Because both Skaare and Caponetti ‘057 describe methods for controlling a wind turbine in order to reduce fore-aft oscillations of the wind turbine tower by controlling pitch-adjustable rotor blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Skaare such that the collective pitch reference in Skaare is determined based on a sensor value (wind speed) in addition to rotor speed, as taught by Caponetti ‘057, since Skaare teaches that the blade pitch is adjusted in response to the wind speed in which the turbine is operating (see Skaare, [0006] and [0008]), and since additional input data may be used to provide a more accurate calculation of the collective pitch reference.  Here, while Caponetti ‘057 does not explicitly teach that the wind speed may be measured from a sensor, it is well known in the art and would be obvious to obtain wind speed from a sensor.
Regarding claim 4, Skaare further discloses that the collective pitch reference is determined by feedback control based on minimizing a speed error between an actual rotor speed and a reference rotor speed (see Fig. 5a, [0024], [0053], and [0064]; here it is visually apparent from Fig. 5a that the collective pitch reference, being the output of PI(s) in the “Conventional Blade Pitch Control System” of Fig. 5a, is determined as part of a feedback loop in which measured rotor speed is compared with desired rotor speed (rotor speed ref)).
Regarding claim 6, Skaare further discloses that the velocity of the movement the nacelle is indicative of the velocity of the movement of the nacelle in the fore-aft direction ([0012] and [0051-
Regarding claim 14, the proposed combination exhibits the control system as claimed, since Skaare discloses a control system ([0050]) comprising the claimed tower, nacelle, and rotor structure (see in re claim 1), and comprising a processing module (Fig. 5a. [0033-0034], and [0065]) which, when modified by ControlGuru as described above, is arranged to determine the first pitch signal, second pitch signal, collective pitch reference, and resulting pitch signal as claimed (see in re claim 1).  Further, it is clear that the controller receives a velocity signal indicative of a velocity of a movement of the nacelle via an accelerometer ([0034]), also utilizes a position signal indicative of a position of the nacelle in the PI control process (see in re claim 1), therefore, the controller must inherently include an input module of some form that is arranged to receive and/or estimate these signals.  
Regarding claim 16, the proposed combination exhibits the wind turbine as claimed, since Skaare discloses the tower, nacelle, and rotor structure (see in re claim 1) as claimed, and also discloses a control system ([0050]), which when modified by ControlGuru as described above (see in re claim 1) is configured to perform the claimed operation.
Regarding claim 19, 
Regarding claim 21, Skaare further discloses that the velocity of the movement the nacelle is indicative of the velocity of the movement of the nacelle in the fore-aft direction ([0012] and [0051-0052]; here it is clear that the method of Skaare is intended to minimize negative damping of forward-backward direction tower oscillations), and since in the above modification, the position of the nacelle is obtained by integrating velocity signal, it follows that the position of the nacelle must also be indicative of a positioning of the nacelle in a fore-aft direction (see in re claim 1).

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaare as modified by ControlGuru and Caponetti ‘057 according to claims 1 and 16, and in further view of Agarwal et al. (US 2014/0003936 A1).
Regarding claim 5, Skaare as modified by ControlGuru and Caponetti ‘057 according to claim 1 exhibits the method of controlling a wind turbine according to claim 1.  Skaare further teaches that blade pitch is adjusted in conventional turbines when operating above rated wind speed in order to produce a constant power output (the rated power of the wind turbine) and prevent excessively high power outputs that could damage the generator ([0006], ln 7-12).
Skaare fails to teach that the resulting pitch signal is applied to the pitch-adjustable rotor blades in a full load control mode.
Agarwal et al. exhibits a method of controlling wind turbine tower oscillation through the use of variable-pitch blades that are actuated by a resultant pitch signal ([0007-0009]).  Agarwal et al. teaches the resulting pitch signal is applied to the pitch-adjustable rotor blade in a full load control mode ([0029], ln 7-11, here, “at above rated speeds” indicates that the control method is applied when the turbine is operating at or above full-load).
Because both Skaare and Agarwal et al. describe methods of controlling wind turbine tower oscillation through the use of variable-pitch blades that are actuated by a resultant pitch signal, it would 
Regarding claim 20, the proposed combination exhibits the limitation, as claimed, since Skaare as modified by ControlGuru and Caponetti ‘057 further exhibits the wind turbine of claim 16, comprising a control system configured to perform the method described above (see in re claim 1), which may be modified in the same manner as above (see in re claim 5). 

Claim(s) 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skaare as modified by ControlGuru and Caponetti ‘057 according to claim 1 and in further view of Hammerum (WO 2010/060772 A2) and Drossel (US Pat. Pub. No. 2012/0056427 A1).
Regarding claim 7, Skaare as modified by ControlGuru according to claim 1 exhibits the method of claim 1.  Skaare further discloses that the wind turbine nacelle velocity may be obtained from an accelerometer ([0034]), which being an accelerometer must inherently be positioned to measure an acceleration signal of the nacelle (see also [0012] and [0051-0052]; here it is clear that the method of Skaare is intended to minimize negative damping of forward-backward direction tower oscillations, therefore the measured velocity and acceleration from which it is obtained are in the fore-aft direction), and therefore Skaare teaches that the method further comprises: obtaining the acceleration signal in a fore-aft direction ([0034]).
Skaare fails to teach filtering, using at least one of an anti-aliasing filter and a band pass filter, the acceleration signal; and obtaining the position signal indicative of a position of a tower top in the 
Hammerum exhibits a method of controlling wind turbine tower oscillation through the use of variable-pitch blades that are actuated based on measured wind turbine nacelle acceleration and estimated nacelle velocity and position (Pg. 2, ln 18 – Pg. 3, ln 14).  Hammerum teaches that a position signal indicative of a position of the tower top in the fore-aft direction may be obtained as an estimated position signal by applying in series a first integration of the acceleration signal to obtain an estimated velocity signal indicative of a velocity of the tower top in the fore-aft direction and a second integration of the velocity signal to obtain the position signal (pg. 10, ln 25 - pg. 12, ln 2).  Hammerum further teaches that this process of obtaining estimated position is advantageous since it is accurate and precise, yet simple and fast at determining the relative position of the tower without need for other measuring means such as strain gauges or position sensors (Pg. 4, ln 33- Pg. 5, ln 2).
Because both Skaare as modified above and Hammerum describe methods of controlling wind turbine tower oscillation through the use of variable-pitch blades that are actuated based on measured wind turbine nacelle acceleration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Skaare such that the estimated position signal indicative of a position of the tower top in the fore-aft direction may be obtained via the process taught by Hammerum, such that the position signal is obtained by applying in series a first integration of the acceleration signal to obtain an estimated velocity signal and a second integration of the estimated velocity signal to obtain the position signal, as taught by Hammerum, since this process of obtaining estimated position is accurate and precise, yet simple and fast at determining the relative position of the tower without need for other measuring means such as strain gauges or position sensors, as described by Hammerum (Pg. 4, ln 33- Pg. 5, ln 2).
Further, Drossel exhibits a method of controlling a wind turbine in order to reduce fore-aft oscillations of the wind turbine tower by controlling pitch-adjustable rotor blades according to a method similar to Skaare (see [0006-0007]).  Drossel teaches that a high pass (band pass) filter may be used on a measured acceleration signal prior to integration in order to prevent sensor offset errors from producing errors during integration ([0022]).
Since Skaare and Drossel both describe methods of controlling a wind turbine in order to reduce fore-aft oscillations of the wind turbine tower by controlling pitch-adjustable rotor blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Skaare as modified by Hammerum above such that the acceleration signal is filtered using a high pass (band pass) filter prior to integration, in order to prevent sensor offset errors from producing errors during integration, as described by Drossel ([0022]).  It then follows that the acceleration signal which is subsequently integrated is a filtered acceleration signal, as required by the claim.
Regarding claim 8, Hammerum teaches obtaining the velocity signal indicative of a velocity of a movement of the tower top as the estimated velocity signal (Pg. 10, ln 25-33).  
Regarding claim 10, the proposed combination exhibits that the second pitch signal to the pitch-adjustable rotor blades is determined as the estimated velocity signal multiplied with a second gain, since Hammerum teaches that the velocity signal is estimated (see in re claim 8), and in the PI control process of Skaare as modified by ControlGuru the velocity signal is multiplied by a gain (Kc) (see in re claim 1).
Regarding claim 11, Hammerum further teaches that in the above process for obtaining estimated position, the position signal is high-pass filtered (pg. 10, ln 25 – pg. 11, ln 23; here, the step of obtaining both velocity and position includes applying a DC filter to the integrated acceleration signal .
Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skaare as modified by ControlGuru and Caponetti ‘057 according to claim 1 and in further view of Van der Temple (“Wind Turbine Structural Dynamics – A Review of the Principles for Modern Power Generation, Onshore and Offshore”, Journal of Wind Engineering, Vol. 26, No. 4).
Regarding claim 12, Skaare as modified by ControlGuru according to claim 1, exhibits the method and structure according to claim 1.  
Skaare fails to teach that a first structural mode frequency of the tower structure is in the frequency range between 0.025 Hz and 0.3 Hz.
Van der Temple teaches that the first structural mode frequency (or natural frequency) of a wind turbine tower is related to tower diameter, and may be selected as an optimization-based design choice (cost vs. tower diameter / mode frequency range) (pg. 217 – 218, section 4.3 and Table IV).  Van der Temple further teaches that a natural frequency of 0.289 Hz is known in the art for a wind turbine tower (pg. 218, Para. 3).
Because both Skaare and Van der Temple discuss wind turbine tower structural oscillations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skaare such that the tower has a first structural mode frequency in the range of 0.025 Hz to 0.3 Hz (such as the 0.289 Hz taught by Van der Temple), as a matter of simple design optimization, and since first structural mode frequencies of this range are well known in the art for turbine tower structures, as described in Van der Temple (pg. 217 – 218, section 4.3 and Table IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571)272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745